                                           U.S. Department of Justice

                                          ROBERT J. HIGDON, JR.
                                          United States Attorney
                                          Eastern District of North Carolina
                                           U.S. Attorney's Office                  Telephone (919) 856-4530
                                           150 Fayetteville Street              Criminal FAX (919) 856-4487
                                           Suite 2100                              Civil FAX,(919) 856-4821
                                           Raleigh, North Carolina 27601-1461      www.usdoj.gov/usaoln~e




DATE:        October 9, 2019


TO:          PETER A. MOORE
             Clerk of Court
             United States District Court
             Eastern District of North Carolina
             Raleigh, North Carolina

REPLY TO: Robert J. Higdon, Jr.
          United States Attorney

ATTN OF:     Jake D. Pugh.     C:\D
             Assistant U nited~tes Attorney

SUBJECT: U.S. v. Toby Painter

                                      Northern Division

       Please issue a warrant for the arrest of the above-named defendant
and place same, together with a certified copy of the Indictment, in the. hands
of the U;S. Marshal for service. Also, please return a certified copy of the
Indictment to this office and the U.S. Pretrial Services Office.

       Detention is recommended, and the warrant should be returnable
before the U.S. Magistrate Judge.



JDP: nee

·cc: US Marshal Service
     US Probation Office




        Case 2:19-cr-00019-D Document 4 Filed 10/09/19 Page 1 of 1
